IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46390

STATE OF IDAHO,                                  )
                                                 )   Filed: May 23, 2019
        Plaintiff-Respondent,                    )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
CHAD CURTIS CLARKE,                              )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
        County. Hon. Michael P. Tribe, District Judge.

        Order revoking probation, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                       Before GRATTON, Chief Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                    ________________________________________________

PER CURIAM
        Chad Curtis Clarke pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Clarke to a unified term of seven years with two years determinate to run concurrent
with a sentence in an unrelated case, suspended the sentence and placed Clarke on probation for
four years.     Clarke’s probation was reinstated following his first probation violation.
Subsequently, Clarke admitting to violating the terms of the probation, and the district court
consequently revoked probation and ordered execution of the original sentence. Clarke filed a
motion to reconsider seeking a reduction of sentence, which the district court denied. On appeal,
Clarke asserts that the district court abused its discretion by revoking his probation instead of
retaining jurisdiction.

                                                 1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Clarke’s sentence without retaining jurisdiction. Therefore, the order revoking
probation and directing execution of Clarke’s previously suspended sentence is affirmed.




                                                2